DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Communication filed on 08/10/2021.  In virtue of the communication:
Claims 1-15 are present in the instant application.

Examiner’s Statement of Reasons for Allowance
Claims 1-15 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… an LCD display comprising an LCD panel and an LED panel for backlighting the LCD panel, wherein the LED panel comprises one or more LED zones, the LCD panel comprises one or more LCD zones, each LED zone is configured to backlight one of the one or more LCD zones, wherein each LCD zone comprises an array of LCD pixels, wherein each LED zone comprises an array of lighting units arranged in a plurality of LED rows and a plurality of LED channels, each lighting unit being an individual LED pixel or a plurality of serially connected LED pixels, wherein the plurality of LED rows in each LED zone are connected to two or more drivers via a plurality of scan switches, and the plurality of LED channels are connected to a plurality of current sinks or current sources, and wherein the two or more drivers are connected to the plurality of LED rows in an interleaved fashion in which two adjacent LED rows among the plurality of LED rows are respectively connected to two drivers among the two or more drivers” and combination thereof, in the claim(s), i.e., claims 1 and 4, (claims 2-3, and 5-15 are allowed as being dependent on claim 1), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Huang (U.S. Patent 8,040,304 B2) and Kimura (U.S. Patent 8,378,939 B2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844